DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action responds to Applicants’ “AMENDMENT” of February 17, 2021 (“Amendment”) responsive to the Non-Final Office Action of November 17, 2020 (“NFOA”). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 is in compliance with 37 CFR 1.97 and thus has been considered by the Examiner.
                 Status of Claims
Claims 97-100, 102-109, 111-118 & 120-123 have been currently amended, and claims 101, 110 & 119 have been previously cancelled. Accordingly, claims 97-100, 102-109, 111-118 & 120-123 are pending and have been examined. The objections to the Specification, the rejections to the claims and the responses to Applicants’ arguments are set forth below.
Specification
The disclosure is objected to because of the following informalities: 
On page 14, line 7, the sentence should end with a period “.”, not a semicolon “;”.
On page 32, line 26, the sentence should end with a period “.” because there is none.
On page 39, lines 24 & 30, each sentence should end with a period “.” because there are none there currently.
Appropriate correction is required.

Claim Objections
Claims 98, 107 & 116 are objected to due to minor informalities.
As to claim 98, the limitation “wherein the calculating the risk score comprising” should be “wherein the calculating the risk score comprises”. 
As to claims 107 & 116, the limitation “according to thea formula” (right above the formula) should be “according to the formula”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 98-99, 107-108 & 116-118 & 122 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 98, the limitation “a linear correlation in a risk measure between the plurality of trading positions” is confusing because it is uncertain if they refer to the same “a linear correlation of a risk measure between the instruments of the plurality [of trading positions]” recited in independent claim 97, which claim 98 depends from. If a different “linear correlation” and “risk measure” is recited, then that difference should be clarified, e.g., first/second identifiers can be used or an identifier can be placed in front of each term if supported by the Specification. If they are the same “linear correlation” and “risk measure”, however, then “the linear correlation” and “the
As to claims 99, 108 & 117, the limitation “a risk threshold” lacks proper antecedent basis because “a risk threshold” was recited in independent claims 97, 106 & 115, which claims 99, 108 & 117 respectively depend from. Hence, the limitation should be “the risk threshold”.
As for claims 107 & 116, the limitation “the mirror portfolio” the first time it is recited lacks proper antecedent basis because “a mirror portfolio” is not recited in claims 106 & 115, which claims 107 & 116 depend from. Thus, this limitation should be “the mirror portfolio” or removed entirely from the claims.
Also for claims 107 & 116, the limitation “a linear correlation in a risk measure between the instruments in the at least part of the mirror portfolio” is confusing because it is uncertain if they refer to the same “a linear correlation of a risk measure between the instruments of the plurality [of trading positions]” recited in independent claims 106 & 115, which claims 107 & 116 depend from. If a different “linear correlation” and “risk measure” is recited, then that difference should be clarified, e.g., first/second identifiers can be used or an identifier can be placed in front of each term if supported by the Specification. If they are the same “linear correlation” and “risk measure”, however, then “the linear correlation” and “the risk measure” should be recited, with further clarifications on how the “risk measure between the instruments in the at least part of the mirror portfolio” is the same thing as the “risk measure between the instruments of the plurality [of trading positions]”.
As to claim 118, the limitation “a plurality of trading positions” lacks proper antecedent basis because “a plurality of trading positions” was already recited in independent claim 115, which claim 118 depends from. Hence, the limitation should be “the
As to claim 122, the limitation “the at least one first target trading position” lacks proper antecedent basis because “at least one first target trading position” was not recited in independent claim 115, which claim 122 depends from. Appropriate clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 97-100, 102-109, 111-118 & 120-123 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of facilitating mirror trading of financial instruments in a trading network, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity and mathematical formulas such as obtaining a first criterion of identifying at least one target trading position opened by a first copied trader, obtaining one or more second criteria of identifying at least one trading position, automatically opening a first basket of trading positions comprising one or more trading positions in accordance with said first criterion, and one or more second baskets of trading positons, each second basket associated with a respective criterion of the one or more second criteria, and comprising one or more trading positions in accordance with the associated second criteria, thereby giving rise to two or more automatically opened baskets of trading positions, continually calculating a risk score associated with a plurality of trading positions comprised in the two or more automatically opened baskets, and responsive to the calculated risk score breaching a risk threshold, automatically liquidating the respective plurality of trading positions, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). These judicial exceptions of certain methods 
Analysis: claim 97 (a “method of facilitating mirror trading of financial instruments in a trading network comprising a plurality of traders”) is directed to a process in the instant case. The limitations of “obtaining a first criterion of identifying at least one target trading position opened by a first copied trader, wherein each identified target trading position comprises at least one instrument; obtaining one or more second criteria of identifying at least one trading position wherein each identified trading position is either a non-mirror trading position is either a non-mirror trading position or a target trading position opened by a second copied trader; automatically opening a first basket of trading positions comprising one or more trading positions in accordance with said first criterion, and one or more second baskets of trading positons, each second basket associated with a respective criterion of the one or more second criteria, and comprising one or more trading positions in accordance with the associated second criteria, thereby giving rise to two or more automatically opened baskets of trading positions; continually calculating a risk score associated with a plurality of trading positions comprised in the two or more automatically opened baskets, wherein the calculating is in accordance with a linear correlation of a risk measure between the instruments of the plurality; and responsive to the calculated risk score breaching a risk threshold, automatically liquidating the respective plurality of trading positions” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as obtaining a first criterion of identifying at least one target trading position opened by a first copied trader, obtaining one or more second criteria of identifying at least one trading position, automatically opening a first 
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the processor operatively coupled to the memory, interacting with the trading network to perform all the steps. A plain reading of FIG. 2 as well as its associated descriptions on pages 26-27 of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., page 23, lines 17-20 (“The operations in accordance with the teachings herein may be performed by a computer specially constructed for the desired purposes or by a general-purpose computer specially configured for the desired purpose by a computer program stored in a computer readable storage medium”); page 26, lines 9-14 (“Trading computer (201) can comprise or be coupled to one or more processors (210). The one or more processors (210) can be, e.g., a processing unit, a microprocessor, a microcontroller or any other computing device or module, including multiple and/or parallel and/or distributed processing units, which are adapted to independently or cooperatively process data for controlling relevant computer (201) resources and for enabling operations related to computer (201) resources.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The processor operatively coupled to the memory and the trading network are also recited at a high-level of generality, e.g., as generic technical processors, memories, and networks performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the 
In addition to the processor operatively coupled to the memory and the trading network of independent claim 97, independent claims 106 & 115 also contain the generic computing components of: a system (claim 106), a non-transitory storage medium comprising instructions embodied therein and a computer (claim 115).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claims 97, 106 & 115) operatively coupled to the memory (claims 97 & 106), the trading network (claims 97, 106 & 115), the system (claim 106), the non-transitory storage medium comprising instructions embodied therein (claim 115), and the computer (claim 115) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 97 is not patent eligible, nor are independent claims 106 & 115 based on similar reasoning and rationale.
Dependent claims 98-100, 102-105, 107-109, 111-114, 116-118 & 120-123
In claims 98, 107 & 116, the limitations of “The method of claim 97, wherein the calculating the risk score comprising multiplying a vector W indicative of a position weight of each instrument in the plurality of trading positions relative to the whole plurality of trading positions by a covariance matrix COV indicative of a linear correlation in a risk measure between the plurality of trading positions in accordance with a formula                     
                        
                            
                                W
                            
                            
                                t
                            
                        
                        X
                        W
                        =
                         
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                W
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                W
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                C
                                                O
                                                V
                                            
                                            
                                                i
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                 where X = COVij and n is the number of instruments in the plurality of trading positions” (claim 98), “The system of claim 106, wherein the risk score is derived by multiplying a vector W indicative of a position weight of each instrument in the at least part of the mirror portfolio relative to the whole at least part of the mirror portfolio by a covariance matrix COV indicative of a linear correlation in a risk measure between the instruments in the at least part of the mirror portfolio according to the[] formula                     
                        
                            
                                W
                            
                            
                                t
                            
                        
                        X
                        W
                        =
                         
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                W
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                W
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                C
                                                O
                                                V
                                            
                                            
                                                i
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                 where X = COVij and n is the number of instruments in the at least part of the mirror portfolio” (claim 107) and “The medium of claim 115, wherein the risk score is derived by multiplying a vector W indicative of a position weight of each instrument in the at least part of the mirror portfolio relative to the whole at least part of the mirror portfolio by a covariance matrix COV indicative of a linear correlation in a risk measure between the instruments in the at least part of the mirror portfolio according to the[] formula                     
                        
                            
                                W
                            
                            
                                t
                            
                        
                        X
                        W
                        =
                         
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                W
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                W
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                C
                                                O
                                                V
                                            
                                            
                                                i
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                 where X = COVij and n is the number of instruments in the at least part of the mirror portfolio” (claim 116
In claims 99, 108 & 117, the limitations of “The method of claim 97, wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets” (claim 99), “The system of claim 106, wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets” (claim 108) and “The medium of claim 115, wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets” (claim 117), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the risk threshold and how it is obtained, and also further describe each basket of trading positions, a given basket, and the obtained risk threshold 
In claims 100, 109 & 118, the limitations of “The method of claim 97, wherein the risk score associated with the plurality of trading positions is calculated in accordance with one or more of: i) a volatility of one or more instruments held in one or more trading positions in the plurality of trading positions, ii) a leverage associated with one or more trading positions in the plurality of trading positions” (claim 100), “The system of claim 106, wherein the risk score associated with the plurality of trading positions is calculated in accordance with one or more of: i) a volatility of one or more instruments held in one or more trading positions in the plurality of trading positions, ii) a leverage associated with one or more trading positions in the plurality of trading positions” (claim 109) and “The medium of claim 115, wherein the risk score associated with a plurality of trading positions is calculated in accordance with one or more of: i) a volatility of one or more instruments held in one or more trading positions in the plurality of trading positions, ii) a leverage associated with one or more trading positions in the plurality of trading positions” (claim 118), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the risk score associated with the plurality of trading positions and how it is calculated in a method of facilitating mirror trading of financial instruments in a trading network.
In claims 102, 111 & 120, the limitations of “The method of claim 97, wherein the first criterion includes, at least, an indication of the first copied trader, said indication sufficient to discern the first copied trader from other traders in the trading network” (claim 102), “The system of claim 106, wherein the first criterion includes at least an indication of the first copied claim 111) and “The medium of claim 115, wherein the first criterion includes at least an indication of the first copied trader, said indication sufficient to discern the first copied trader from other traders in the trading network” (claim 120), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first criterion and at least an indication of the first copied trader in a method of facilitating mirror trading of financial instruments in a trading network.
In claims 103, 112 & 121, the limitations of “The method of claim 97, wherein the first criterion further includes an indication of one or more of: a specific target trading position, a specific instrument, a specific instrument type, a specific position type, and a specific timeframe” (claim 103), “The system of claim 106, wherein the first criterion further includes an indication of one or more of: a specific target trading position, a specific instrument, a specific instrument type, a specific position type, and a specific timeframe” (claim 112) and “The medium of claim 115, wherein the first criterion further includes an indication of one or more of: a specific target trading position, a specific instrument, a specific instrument type, a specific position type, and a specific timeframe” (claim 121), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first criterion and what indications it further includes in a method of facilitating mirror trading of financial instruments in a trading network.
In claims 104, 113 & 122, the limitations of “The method of claim 97, wherein the first criterion further includes an indication that the at least one target trading position is one of: a claim 104), “The system of claim 106, wherein the first criterion further includes an indication that the at least one target trading position is one of: a previously opened target trading position and a not yet opened target trading position” (claim 113) and “The medium of claim 115, wherein the first criterion further includes an indication that the at least one first target trading position is one of: a previously opened target trading position and a not yet opened target trading position” (claim 122), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first criteria and what indications of the at least one first target trading position it further includes in a method of facilitating mirror trading of financial instruments in a trading network.
In claims 105, 114 & 123, the limitations of “The method of claim 97, further comprising, by the processor, automatically closing at least one trading position responsive to a closing of a corresponding target trading position” (claim 105), “The system of claim 106, wherein the processor is further configured to automatically close at least one trading position responsive to a closing of a corresponding target trading position being closed” (claim 114) and “The medium of claim 115, wherein the method further comprises automatically closing at least one trading position responsive to a closing of a corresponding target trading position” (claim 123
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 97-100, 102-109, 111-118 & 120-123 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 97-100, 102-109, 111-118 & 120-123 are rejected under 35 U.S.C. 103 as being unpatentable over Sundby, U.S Pat. Pub. 2010/0023459 A1 (“Sundby”) in view of Lui et al., U.S. Pat. Pub. 2005/0027645 A1 (“Lui”).
As to claim 97, Sundby teaches, suggests and discloses a “method of facilitating mirror trading of financial instruments in a trading network” (see, e.g., Sundby, paras. [0046] (“Methods and apparatus for providing synchronized securities trading are also given. Synchronized trading allows a first user (or group of users) to have his/her trades substantially or identically mirror a second user's trades…a user (RIA or other) whose trades are mirrored will be compensated by the user(s) who mirror their trades, as a percentage of the mirroring trade or as a percentage of the performance in excess of one or more reference criteria”) “the method comprising, by a processor operatively coupled to a memory” (see, e.g., Sundby, paras. [0103]-[0104] (processors & storage devices); [0122] (“processor 712 and associated random access memory (RAM) 718”)):
“obtaining a first criterion of identifying at least one target trading position opened by a first copied trader, wherein each identified target trading position comprises at least one instrument”. See, e.g., Sundby, paras. [0118] (“one or more managing investors may be selected [e.g. identifying at least one target trading positions opened by a first copied trader] on any number of different criteria, such as those having proven trading success.”); [0142] (“time-based criteria [first criterion or second criteria below] for the formation of a pool”); [0082] (“Also illustrated in FIG. 2, the user may select a link to co-trade 220 with the selected user. Co-trading refers to the ability of a user to mirror (or substantially mirror) a selected user's trades. Such mirroring may be an exact replication of the co-traders activities (e.g., same number of shares in same proportions at generally the same times, etc.), or alternatively may follow one or more general frameworks of the co-trader (e.g., same proportions between equities, but different number of shares, some divergence in the equities traded, shifted timing of trades [frameworks are first criterion or second criteria below], etc.).”); [0046] (“a user (RIA or other) whose trades are mirrored will be compensated by the user(s) who mirror their trades…as a percentage of the performance in excess of one or more reference criteria [first criterion or second criteria below for performance or identifying target positions opened by traders]); [0088]-[0090] (first criterion and second criteria); [0003]-[0005], [0043] (trading financial instruments or trading position being at least one instrument).
 “obtaining one or more second criteria of identifying at least one trading position wherein each identified trading position is either a non-mirror trading position or a target trading position opened by a second copied trader”. See disclosure of the first criterion above, which is the same as one or more second criteria. See, e.g., Sundby, paras. [0046] (“Methods and apparatus for providing synchronized securities trading are also given. Synchronized trading allows a first user (or group of users) to have his/her trades substantially or identically mirror a second user's trades”); [0082] (“Also illustrated in FIG. 2, the user may select a link to co-trade 220 with the selected user. Co-trading refers to the ability of a user to mirror (or substantially mirror) a selected user's trades. Such mirroring may be an exact replication of the co-traders activities (e.g., same number of shares in same proportions at generally the same times, etc.), or alternatively may follow one or more general frameworks of the co-trader (e.g., same proportions between equities, but different number of shares, some divergence in the equities traded [non-mirror trading position or target trading position
 “automatically opening a first basket of trading positions comprising one or more trading positions in accordance with said first criterion, and one or more second baskets of trading positions, each second basket associated with a respective criterion of the one or more second criteria, and comprising one or more trading positions in accordance with the associated second criteria, thereby giving rise to two or more automatically opened baskets of trading positions”. See, e.g., Sundby, para. [0083] (“when the user selects to co-trade with a co-trading partner, the co-trading partner's trades are automatically implemented by the user's account without the user's substantial intervention [automatically opening first and second baskets of trading positions]”); [0098] (“Mirroring may occur automatically [same]”); [0113] (“the AI engine may make co-trade decisions automatically for the user without additional user intervention [same]”); [0117]-[0147] (describing “Alternatively, the pooled fund may be distributed across several managing investor's portfolios. In another embodiment, the pooled fund may be distributed across pooled portfolios that mirror portfolios managed by managing investors [two or more automatically opened baskets of trading positions].”). 
“continually calculating a risk score associated with a plurality of trading positions comprised in the two or more automatically opened baskets, wherein the calculating is in accordance with a…correlation of a risk measure between the instruments of the plurality”. See, e.g., Sundby, paras. [0109] (“information regarding RIA history, portfolio and trades is stored at an RIA database 410 on the CCP server 406 [two or more automatically opened baskets]…is provided to the trading server 404…to perform risk adjusted performance analysis ([e.g.] Morningstar or similar methodology) at a performance analysis engine 418 on the trading server 404 [continually calculating a risk score associated trading positions in the automatically opened baskets with a correlation of risk measure between the instruments of the plurality].”); [0121] (same); [0122] (risk management engine 716); [0124] (“tracking program 714 monitors the records for unexpected deviations such as unexpectedly high or low returns, changes in the way a managing investor normally invests, or other factors which may have an effect on the categorized risk of a managing investor's portfolio or risk suitability of a contributing investor to continue to invest in a specific pooled account. The historical analysis of both contributing and managing investors' risk-adjusted performance may be compared to current performance indicators to determine such unexpected deviations, etc.  [same]”); [0127] (“The risk management program 716 is, in one embodiment, adapted to utilize information received from the tracking program 714 as well as information in a managing investor's profile and/or portfolio (received from the storage entity 708) to analyze the managing investor's performance…The risk management program 716 may be further adapted to generate one or more performance metrics, such as those measured and utilized by e.g., the RiskMetrics Group™ [risk score].”); [0128]-[0131], [0133], [0136]-[0140], [0143]-[0144], [0151] (discussing risk engine 716 analysis [same]” or “a risk-yield analysis [same]”). 
“responsive to the calculated risk score breaching a risk threshold, automatically liquidating the respective plurality of trading positions”. See, e.g., Sundby, paras. [0126] (“when or if the managing investor's performance slips or if the managing investor's risk level is not similar to historical risk levels [responsive to the calculated risk score breaching a risk threshold, e.g., historic risk levels].”); [0113] (“staying within the user’s risk tolerance level [same]”); [0117] (distributing funds for “the desired level or profile of risk [same]”); [0083], [0098], [0113] (automatically mirroring trades including executing sells or liquidation); [0008], [0068], [0095] (ability to instantly sell, or liquidate).
However, Sundby does not specifically or expressly disclose “wherein the calculating is in accordance with a linear correlation of a risk measure between the instruments of the plurality” as recited by claim 97.
Lui cures this deficiency because Lui teaches, suggests and discloses all of the above-recited limitations of claim 97, in particular, “wherein the calculating is in accordance with a linear correlation of a risk measure between the instruments of the plurality [of trading positions]”. See, e.g., Lui, para. [0035] (“When more than one asset or liability is held, there can be a correlation between the two. Linear correlation, which is a common measure of correlation, ranging from negative one, implying that the two move in opposite directions, to zero, implying that the two move independently of each other, to a correlation of positive one, implying that the stocks move up and down together synchronously. In some real-life situations, extreme correlation is often higher than what the linear correlation indicates. In those cases, the parametric copula method is more appropriate than the linear correlation method to capture the correlation between the two. Holding two assets or liabilities with lower correlation reduces risk to capital, as a result of a greater diversification benefit to their owner, than when the correlation is high or nearly one.”); [0053] (“The use of a large number of scenarios to simulate future risk is a departure from the usual VaR [value-at-risk] approach, as described above. In the prior art versions of VaR, the distribution of net worth value was assumed to be normal. A linear approximation is suitable when the time horizon is short and the stock option exposure is not large.”); [0138] (“linear congruential generator (LCG)
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sundby’s disclosure of most of a method of facilitating mirror trading of financial instruments in a trading network with Lui’s disclosure of “wherein the calculating is in accordance with a linear correlation of a risk measure between the instruments of the plurality [of trading positions]” in order to teach, suggest and disclose all of the limitations of claim 97. This motivation to combine Sundby with Lui would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of a linear correlation of a risk measure between the instruments of the plurality of trading positions) to yield predictable results and obtain a reasonable expectation of success. See MPEP 2143. The combination of Sundby with Lui is also particularly advantageous because it combines “[m]ethods and apparatus for providing synchronized securities trading…allow[ing] a first user (or group of users) to have his/her trades substantially or identically mirror a second user's trades” (Sundby, para. [0046]) with methods and systems using a “linear correlation…[for] stocks” (Lui, para. [0035]) to ultimately teach, suggest and disclose all limitations of claim 97.
As to claim 106, Sundby in view of Lui also teaches, suggests and discloses a “system of facilitating mirror trading of financial instruments in a trading network, the system comprising a processor operatively coupled to a memory and configured to: obtain a first criterion of identifying at least one target trading position opened by a first copied trader, obtain one or more second criteria of identifying at least one trading position, wherein each identified trading position is either a non-mirror trading position or a target trading position opened by a second copied trader; automatically open a first basket of trading positions comprising one or more trading positions in accordance with said first criterion, and one or more second baskets of trading positions, each second basket associated with a respective criterion of the one or more See cited portions of Sundby and Lui for the nearly identical limitations in claim 1. For “system” see Sundby, para. [0015] (“In a third aspect of the invention, a system for providing securities trading information and synchronized trading opportunities is given.”); FIG. 7, [0120]-[0122] (“securities trading system 704”).
As to claim 115, Sundby in view of Lui further teaches, suggests and discloses a “non-transitory storage medium comprising instructions embodied therein, that when executed by a processor comprised in a computer, cause the processor to perform a method of facilitating mirror trading of financial instruments in a trading network, the method comprising: obtaining a first criterion of identifying at least one target trading position opened by a first copied trader wherein each identified target trading position comprises at least one instrument; obtaining one or more second criteria of identifying at least one trading position wherein each identified trading position is either a non-mirror trading position or a target trading position opened by a second copied trader; automatically opening a first basket of trading positions comprising one or more trading positions in accordance with said first criteria criterion, and one or more second baskets of trading positions, each  second basket associated with a respective criterion of the one or more second criteria and comprising one or more trading positions in accordance with the associated second criteria., thereby giving rise to two or more automatically opened baskets of trading See cited portions of Sundby and Lui for the nearly identical limitations in claim 1. For “non-transitory storage medium” see Sundby, paras. [0103]-[0104] (“storage device[s]”); FIG. 7, [0121], [0127], [0132]-[0133] (“storage entity 708”).
As to claims 98, 107 & 116, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, wherein the calculating the risk score comprising multiplying a vector W indicative of a position weight of each instrument in the plurality of trading positions relative to the whole plurality of trading positions by a covariance matrix COV indicative of a linear correlation in a risk measure between the plurality of trading positions in accordance with a formula                         
                            
                                
                                    W
                                
                                
                                    t
                                
                            
                            X
                            W
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    W
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    C
                                                    O
                                                    V
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     where X = COVij and n is the number of instruments in the plurality of trading positions” (claim 98), “The system of claim 106, wherein the risk score is derived by multiplying a vector W indicative of a position weight of each instrument in the at least part of the mirror portfolio relative to the whole at least part of the mirror portfolio by a covariance matrix COV indicative of a linear correlation in a risk measure between the instruments in the at least part of the mirror portfolio according to the[] formula                         
                            
                                
                                    W
                                
                                
                                    t
                                
                            
                            X
                            W
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    W
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    C
                                                    O
                                                    V
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     where X = COVij and n is the number of instruments in the at least part of the mirror portfolio” (claim 107) and “The medium of claim 115, wherein the risk score is derived by multiplying a vector W indicative of a position weight of each instrument in the at least part of the mirror portfolio relative to the whole at least part of the mirror portfolio by a covariance matrix COV indicative of a linear correlation in a risk measure between the instruments in the at least part of the mirror portfolio according to the[] formula                         
                            
                                
                                    W
                                
                                
                                    t
                                
                            
                            X
                            W
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    W
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    C
                                                    O
                                                    V
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     where X = COVij and n is the number of instruments in the at least part of the mirror portfolio” (claim 116). See, e.g., Lui, para. [0130]:
                                                   
    PNG
    media_image1.png
    162
    335
    media_image1.png
    Greyscale

Where, in the above equation from paragraph [0130] of Lui, the ΔP is a change in portfolio value, which is equivalent to the “risk score”, Bi and Bj are each the summation of values involving a “risk factor” (see Lui, paras. [0125]-[0130] & [0119]-[0124]), equivalent to the “vector W” and the “Cov(xi, xj)” is equivalent to X = COVij or “covariance matrix COV”, and n is the amount of times that the summation series are added, or number of instruments.
As to claims 99, 108 & 117, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets” (claim 99), “The system of claim 106, wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets” (claim 108) and “The medium of claim 115, wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets” (claim 117). See, e.g., Sundby, paras. [0126] (“when or if the managing investor's performance slips or if the managing investor's risk level is not similar to historical risk levels [wherein a risk threshold is obtained in respect of each of one or more baskets of trading positions, wherein each basket of the one or more baskets is associated with a different copied trader and a given basket comprises one or more mirror trading positions corresponding to target trading positions opened by the copied trader associated with the given basket, and wherein the obtained risk threshold for one of the one or more baskets is different from the obtained risk threshold for another one of the one or more baskets].”); [0113] (“staying within the user’s risk tolerance level [same]”); [0117] (distributing funds for “the desired level or profile of risk [same]”) (the above risk threshold obtained via the “risk management engine 716” – see, e.g., Sundby, paras. [0109] (risk adjusted performance analysis), [0122], [0124], [0127]-[0131], [0133], [0136]-[0140], [0143]-[0144], [0151] (discussing risk engine 716 analysis [same]” or “a risk-yield analysis [same]”).
As to claims 100, 109 & 118, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, wherein the risk score associated with the plurality of trading positions is calculated in accordance with one or more of: i) a volatility of one or more instruments held in one or more trading positions in the plurality of trading positions, ii) a leverage associated with one or more trading positions in the plurality of trading positions” (claim 100), “The system of claim 106, wherein the risk score associated with the plurality of trading positions is calculated in accordance with one or more of: i) a volatility of one or more instruments held in one or more trading positions in the plurality of trading positions, ii) a leverage associated with one or more trading positions in the plurality of trading positions” (claim 109) and “The medium of claim 115, wherein the risk score associated with a plurality of trading positions is calculated in accordance with one or more of: i) a volatility of one or more instruments held in one or more trading positions in the plurality of trading positions, ii) a leverage associated with one or more trading positions in the plurality of trading positions” (claim 118). See, e.g., Sundby, paras. [0109] (“information regarding RIA history, portfolio and trades is stored at an RIA database 410 on the CCP server 406 [volatility and leverage data]…is provided to the trading server 404…to perform risk adjusted performance analysis ([e.g.] Morningstar or similar methodology) at a performance analysis engine 418 on the trading server 404 [associating risk score in accordance with volatility and leverage data].”); [0121] (same); [0122] (risk management engine 716); [0124] (“tracking program 714 monitors the records for unexpected deviations such as unexpectedly high or low returns [volatility of one or more instruments held in one or more trading positions in the plurality of trading positions], changes in the way a managing investor normally invests [leverage associated with one or more trading positions in the plurality of trading positions], or other factors which may have an effect on the categorized risk of a managing investor's portfolio or risk suitability of a contributing investor to continue to invest in a specific pooled account. The historical analysis of both contributing and managing investors' risk-adjusted performance may be compared to current performance indicators to determine such unexpected deviations, etc.  [same]”); [0127] (“The risk management program 716 is, in one embodiment, adapted to utilize information received from the tracking program 714 as well as information in a managing investor's profile and/or portfolio (received from the storage entity 708) to analyze the managing investor's performance [volatility and leverage data]…The risk management program 716 may be further adapted to generate one or more performance metrics, such as those measured and utilized by e.g., the RiskMetrics Group™ [risk score].”); [0128]-[0131], [0133], [0136]-[0140], [0143]-[0144], [0151] (discussing risk engine 716 analysis [same]” or “a risk-yield analysis [same]”).
As to claims 102, 111 & 120, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, wherein the first criterion includes, at least, an indication of the first copied trader, said indication sufficient to discern the first copied trader from other traders in the trading network” (claim 102), “The system of claim 106, wherein the first criterion includes at least an indication of the first copied trader, said indication sufficient to discern the first copied trader from other traders in the trading network” (claim 111) and “The medium of claim 115, wherein the first criterion includes at least an indication of the first copied trader, said indication sufficient to discern the first copied trader from other traders in the trading network” (claim 120). See, e.g., Sundby, paras. [0046] (“Methods and apparatus for providing synchronized securities trading are also given. Synchronized trading allows a first user (or group of users) to have his/her trades substantially or identically mirror a second user's trades [wherein the first criterion includes, at least, an indication of the first copied trader, said indication sufficient to discern the first copied trader from other traders in the trading network]”); [0082] (“Also illustrated in FIG. 2, the user may select a link to co-trade 220 with the selected user. Co-trading refers to the ability of a user to mirror (or substantially mirror) a selected user's trades. mirroring may be an exact replication of the co-traders activities (e.g., same number of shares in same proportions at generally the same times, etc.), or alternatively may follow one or more general frameworks of the co-trader (e.g., same proportions between equities, but different number of shares, some divergence in the equities traded, shifted timing of trades [same]”). 
As to claims 103, 112 & 121, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, wherein the first criterion further includes an indication of one or more of: a specific target trading position, a specific instrument, a specific instrument type, a specific position type, and a specific timeframe” (claim 103), “The system of claim 106, wherein the first criterion further includes an indication of one or more of: a specific target trading position, a specific instrument, a specific instrument type, a specific position type, and a specific timeframe” (claim 112) and “The medium of claim 115, wherein the first criterion further includes an indication of one or more of: a specific target trading position, a specific instrument, a specific instrument type, a specific position type, and a specific timeframe” (claim 121). See, e.g., Sundby, para. [0082] (“Such mirroring may be an exact replication of the co-traders activities (e.g., same number of shares in same proportions at generally the same times [indications of specific target trading position, specific instrument, instrument type and position type, timeframe], etc.), or alternatively may follow one or more general frameworks [first criterion] of the co-trader (e.g., same proportions between equities, but different number of shares, some divergence in the equities traded, shifted timing of trades [same], etc.).”).
As to claims 104, 113 & 122, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, wherein the first criterion further includes an indication that the at least one target trading position is one of: a previously opened target trading position and a not yet opened target trading position” (claim 104), “The system of claim 106, wherein the first criterion further includes an indication that the at least one target trading position is one of: a previously opened target trading position and a not yet opened target trading position” (claim 113) and “The medium of claim 115, wherein the first criterion further includes an indication that the at least one first target trading position is one of: a previously opened target trading position and a not yet opened target trading position” (claim 122). See, e.g., Sundby, paras. [0083], [0098], [0113] (automatically mirroring trades under the first criterion of including an indication that the at least one target trading position is one of a previously opened target trading position and a not yet opened target trading position); [0008], [0068], [0095] (ability to instantly buy, or open target trading position and discern between previously opened target trading positions and not yet opened target trading positions); [0082] (“shifted timing of trades [same, e.g., the shifted time of executing a trade is the difference between previously open and not yet opened target trading positions]”). 
As to claims 105, 114 & 123, Sundby in view of Lui also teaches, suggests and discloses the limitations of “The method of claim 97, further comprising, by the processor, automatically closing at least one trading position responsive to a closing of a corresponding target trading position” (claim 105), “The system of claim 106, wherein the processor is further configured to automatically close at least one trading position responsive to a closing of a corresponding target trading position being closed” (claim 114) and “The medium of claim 115, wherein the method further comprises automatically closing at least one trading position responsive to a closing of a corresponding target trading position” (claim 123). See, e.g., Sundby, paras. [0083], [0098], [0113] (automatically mirroring trades including automatically closing at least one trading position responsive to a closing of a corresponding target trading position being closed); [0008], sell, or close trading positions responsive to the closing of corresponding target trading positions); [0082] (“shifted timing of trades [same]”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' assertions on pages 17-19 of the Amendment under the heading of “35 USC § 101” that the 35 U.S.C. 101 rejection should be withdrawn under the 2019 Patent Eligibility Guidance ("2019 PEG"), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 97 (a “method of facilitating mirror trading of financial instruments in a trading network comprising a plurality of traders”) is directed to a process in the instant case. The limitations of “obtaining a first criterion of identifying at least one target trading position opened by a first copied trader, wherein each identified target trading position comprises at least one instrument; obtaining one or more second criteria of identifying at least one trading position wherein each identified trading position is either a non-mirror trading position is either a non-mirror trading position or a target trading position opened by a second copied trader; automatically opening a first basket of trading positions comprising one or more trading positions in accordance with said first criterion, and one or more second baskets of trading positons, each second basket associated with a respective criterion of the one or more second criteria, and comprising one or more trading positions in accordance with the associated second criteria, thereby giving rise to two or more automatically opened baskets of trading positions; continually calculating a risk score associated with a plurality of trading positions comprised in independent claim 97 recites an abstract idea, as do independent claims 106 & 115 due to similar reasoning and rationale, contrary to Applicants’ arguments on page 18 of the Amendment that the claims are not directed to a method of organizing human activity, defined as an “ineligible abstract idea” in the 2019 PEG. 
The Examiner also respectfully disagrees with Applicants’ arguments on page 19 of the Amendment that the even if the claims are directed to an abstract idea, they still somehow integrate the abstract idea of methods of organizing human activity into a practical application. This is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the processor (claims 97, 106 & 115) operatively coupled to the memory (claims 97 & 106), the trading network (claims 97, 106 & 115), the system (claim 106), the non-transitory storage medium comprising instructions embodied therein (claim 115), and the computer (claim 115) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
In addition, the case of “Ex Parte Mandava” (no cite is provided by Applicants) is not bearing on the Examination process or the application of the 2019 PEG.   
Moreover, contrary to Applicants’ arguments made generally on page 19 of the Amendment that the claims recite additional elements that amount to “significantly more” than the supposed abstract idea, the Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., mainly a mere processor and memory) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of mirror trading. Moreover, the present claims are directed to a business solution (being able to more efficiently perform mirror trading) to a business problem (the inefficiencies and obstacles in performing mirror trading) in a business  claims 97-100, 102-109, 111-118 & 120-123 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 19-22 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are rendered moot in light of the new grounds of rejection that cite the new prior art reference of Sundby, U.S Pat. Pub. 2010/0023459 A1 (“Sundby”), which, when combined with the rest of the above-cited prior art, clearly teaches, suggests and discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). Thus, claims 97-100, 102-109, 111-118 & 120-123 stand rejected, now under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Garcia, U.S. Pat. Pub. 2012/0310812 A1 – for disclosing subject matter similar to the present claims, e.g., “a trading system to copy or ‘mirror’ trading activities, or opening an account that will mirror the trader or trader’s trading activity” (para. [0006]).
Assia, U.S. Pat. Pub. 2013/0297481 A1 – for disclosing subject matter similar to the present claims, e.g., “a method for mirroring financial trading” (Abstract).
Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/T.T.H./Examiner, Art Unit 3695
 
March 12, 2021 

                                                                                                                                                                                    
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/13/2021